--------------------------------------------------------------------------------

Exhibit 10.14
 
Life Insurance Premium Reimbursement Agreement
 
This Life Insurance Premium Reimbursement Agreement (this “Agreement”) is made
and entered into as of April 14, 2011 (the “Effective Date”), by and between
Farmington Bank, with its principal administrative office at 32 Main St.,
Farmington, CT (together with its successors and assigns, the “Bank”) and
Michael T. Schweighoffer (“Executive”).


In consideration of the mutual covenants herein contained and implied, the
sufficiency of which is acknowledged by each party, the Bank and the Executive
agree as follows:


1.  
The Bank shall reimburse Executive, through an annual tax-adjusted bonus as
described herein, for the cost of an individual supplemental life insurance
policy to be purchased and owned by Executive during the period of his
employment with the Bank, beginning on the effective date of this
Agreement.  The individual supplemental life insurance policy shall
provide:  (a) pre-retirement, one million dollars ($1,000,000) of term coverage
and (b) post-retirement, two hundred fifty thousand dollars ($250,000) cash
value.  Notwithstanding the foregoing, the Bank may, in its discretion, provide
the levels of insurance required under this Section through the Bank’s group
insurance policy, in which case the Bank shall not be obligated to reimburse
executive for individual coverage under this Agreement



2.  
In order to receive payment, the Executive shall submit to the Bank, no later
than 30 days after the last day of the calendar year in which the expenses were
incurred by the Executive, documentation of his payment of any premiums
described in paragraph 1.



3.  
The tax-adjusted bonus payable to the Executive hereunder shall be equal to the
total amount of premiums that have been paid and timely documented by the
Executive under paragraphs 1 and 2 above, increased by forty percent (40%).  The
tax-adjusted bonus shall be paid no later than March 15 of the calendar year
following the calendar year in which the expenses were incurred by the
Executive.



4.  
Any insurance policy acquired or maintained by the Executive with respect to
which premiums may be reimbursed under this Agreement shall be owned by the
Executive (or his designee) free and clear of any interest of the Bank.



5.  
The Executive recognizes that the compensation to be paid under this Agreement
is subject compensation from employment and the Bank shall withhold required
income taxes, FICA and FUTA taxes and the like from each such payment.



6.  
To the extent that this Agreement creates an employee benefit plan under the
Employee Income Retirement Security Act of 1974, as amended, the Bank shall be
the plan administrator and the following shall apply:

 
 
 

--------------------------------------------------------------------------------

 
 
(a)           In the event that the Executive or his legal representative
(hereinafter, the “Claimant”) asserts a right to a benefit under this Agreement
which has not been received, in whole or part, the Claimant must file with the
Bank a claim for such benefit on forms provided by the Bank.  The Bank shall
render its decision on the claim within 90-days after receipt of the claim.  If
special circumstances apply, the 90-day period may be extended by additional
90-days, provided written notice of the extension is given to the Claimant
during the 90-day period and such notice indicates the special circumstances
requiring an extension of time and date by which the Bank expects to render its
decision on the claim.  If the Bank wholly or partially denies the claim, the
Bank shall provide written notice to the Claimant within the time limitations of
this Section 7.  Such notice shall set forth:


(i)           the specific reasons for the denial of the claim;
 
(ii)          specific reference to pertinent provisions of the Agreement on
which the denial is based;
 
(iii)         a description of any additional material or information necessary
to perfect the claim and an explanation of why such material or information is
necessary;
 
(iv)         a description of the Agreement’s claims procedures, and the time
limitations applicable to such procedures; and
 
(v)          a statement of the Claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended if the claim denial is appealed to the Bank pursuant to Section 6(b) and
the Bank fully or partially denies the claim pursuant to Section 6(c).
 
(b)                  A Claimant whose application for benefits is denied in
whole or in part may request a full and fair review of the decision denying the
claim by filing, in accordance with such procedures as the Bank may reasonably
establish, a written appeal which sets forth the documents, records and other
information relating to the claim within 60 days after receipt of the notice of
the denial by the Bank.  In connection with such appeal and upon request by the
Claimant, a Claimant may review (or receive free copies of) all documents,
records or other information relevant to the Claimant’s claim for benefit, all
in accordance with such procedures as the Bank may reasonably establish.  If a
Claimant fails to file an appeal within such 60-day period, he or she shall have
no further right to appeal, but such failure shall not prevent the Claimant from
bringing a civil action for the purpose of determining or enforcing the claim.
 
(c)                  A decision by the Bank on the appeal shall include a review
by the Bank that takes into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial claim
determination.  The Bank shall render its decision on the appeal no later than
60 days after the receipt by the Bank of the appeal.  If special circumstances
apply, the 60-day period may be extended by an additional 60 days, provided
written notice of the extension is given to the Claimant during the initial
60-day period and such notice indicates the special circumstances requiring an
extension of time and the date by which the Bank expects to render its decision
on the claim on appeal.  If the Bank wholly or partly denies the claim on
appeal, the Bank shall provide written notice to the Claimant within the time
limitations of this Paragraph.  Such notice shall set forth:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)            the specific reasons for the denial of the claim;
 
(ii)           specific reference to pertinent provisions of the Agreement on
which the denial is based;
 
(iii)          a statement of the Claimant’s right to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and
 
(iv)          a Statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.
 
(d)                   The claims review procedure set forth in this Section 6
shall not apply to any claim which the Executive or any beneficiary may have
pursuant to any policy of life insurance issued by a life insurance Bank.  This
procedure relaters solely to payments  under this Agreement.
 
7.
The benefits provided by this Agreement constitute a mere promise by the Bank to
make payments in the future and the rights of the Executive hereunder shall be
those of a general unsecured creditor of the Bank.  Nothing contained herein
shall be construed to create a trust of any kind or to render the Bank a
fiduciary with respect to the Executive.  The Bank shall not be required to
maintain any fund or segregate any amount or in any other way currently fund the
future payment of any benefit provided under the Agreement, and nothing
contained herein shall be construed to give the Executive or any other person
any right to any specific assets of the Bank or of any other person.



8.
This Agreement shall be construed under the laws of the state of Connecticut,
except to the extent preempted by the Employee Retirement Income Security Act of
1974, as amended.



9.
The Bank reserves the right to amend or terminate this Agreement, and the
benefits provided hereunder, at any time upon notice to the Executive.



 
3

--------------------------------------------------------------------------------

 
 
10.
Neither the Executive nor any beneficiary shall have any right to commute, sell,
assign, transfer, or otherwise convey the right to receive any payments
hereunder, which payments and the right thereto are expressly declared to be
nonassignable and nontransferable.  Notwithstanding the foregoing, in the event
that the Bank shall effect a reorganization, consolidate with or merge into any
other entity, or transfer all or substantially all of its properties or assets
to any other entity where the Bank shall not be the surviving entity or
effectively control the surviving entity, the Bank shall require such entity to
assume and carry out all of the Bank’s obligations under this Agreement.

 
11.
This Agreement shall bind the Executive and the Bank and their respective
beneficiaries, heirs, legal representatives, successors and assigns.



12.
It is the intent of the parties that this Agreement and all payments made
hereunder comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and other guidance
thereunder.  All reimbursements under this Agreement shall be paid no later than
March 15th of the calendar year following the calendar year in which the
expenses to be reimbursed were incurred.  No such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year.

 





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

  FARMINGTON BANK               By:  /s/ Lee D. Nordstrom      Name: Lee D.
Nordstrom     Title: SVP Human Resources                EXECUTIVE:   /s/ Michael
T. Schweighoffer      Michael T. Schweighoffer

 
4
